Dismissed and Opinion Filed July 19, 2017




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00296-CV

                           JENNIFER LEA MURDOCK, Appellant
                                         V.
                               YEN-SHIH CHEN, Appellee

                       On Appeal from the County Court at Law No. 7
                                   Collin County, Texas
                           Trial Court Cause No. 007-00050-2017

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated March 22, 2017, we notified appellant the $205 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated March 22, 2017, we

informed appellant the docketing statement in this case was due. We cautioned appellant that

failure to file the docketing statement within ten days might result in the dismissal of this appeal

without further notice. By order dated June 21, 2017, we informed appellant the clerk’s record

had not been filed because appellant had not paid for the clerk’s record. We directed appellant to

provide verification of payment or arrangements to pay for the clerk’s record or to provide

written documentation appellant had been found entitled to proceed without payment of costs
within ten days. We cautioned appellant that failure to do so would result in the dismissal of this

appeal without further notice. To date, appellant has not paid the filing fee, provided the

required documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE



170296F.P05




                                                 –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JENNIFER LEA MURDOCK, Appellant                    On Appeal from the County Court at Law
                                                   No. 7, Collin County, Texas
No. 05-17-00296-CV        V.                       Trial Court Cause No. 007-00050-2017.
                                                   Opinion delivered by Chief Justice Wright.
YEN-SHIH CHEN, Appellee                            Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee YEN-SHIH CHEN recover the costs of this appeal from
appellant JENNIFER LEA MURDOCK.


Judgment entered July 19, 2017.




                                             –3–